DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 25 September 2019 and 9 September 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the authentication key corresponds on a one-to-one basis 30with the media access control address and/or the product identifier".  Claim 3 is the only previous mention of the authentication key, and it is disclosed as a possible alternate option to the media access control address and/or the product identifier. It is unclear how claim 4 is to be understood if only one of the options of claim 3 is satisfied.
Claim 8 recites the limitation "a same hashing function that is used to hash the first set of device authentication parameters into a first authentication value”. This 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 1-4, 6, 7, 13, 15, 16, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heydon, USPN 2015/0245204.
With regard to claims 18 and 19, Heydon discloses a method, including determining a first set of device authentication parameters (The authorisation code of the new device 202 could be made available to the configuring device 201 so that new device 202 can be authenticated.) for a to-be-authenticated Bluetooth device (new device 202) in a Bluetooth mesh network (0055) based at least in part on device identification information associated with the to-be-authenticated Bluetooth device (authorization secret),  Isgenerating first authentication information (confirm.sub.a) based at least in part on the first set of device authentication parameters (QR-code) and a first random number (random.sub.a, 0063), forwarding the first authentication information and the first random number to the to-be- authenticated Bluetooth device so that the to-
With regard to claim 1, Heydon discloses the method of claim 18, as outlined above, and further discloses processing and storing the data (0044, 0056, 0064, Fig. 3).
With regard to claims 2 and 3, Heydon discloses the method of claim 18, as outlined above, and further discloses the device identification information includes a product identifier (0070).
With regard to claim 4, Heydon discloses the method of claim 18, as outlined above, and further discloses the authentication key corresponds with the product identifier (public key of device 202, 0063).
With regard to claim 6, Heydon discloses the method of claim 18, as outlined above, and further discloses the first random number and first authentication information are sent to the new device through the network (Fig. 3 step 306).

With regard to claim 13, Heydon discloses the method of claim 18, as outlined above, and further discloses the first random number is forwarded to the to-be- authenticated Bluetooth device via a gateway node  (step 306) after the gateway node receives the second authentication information from the to-be-authenticated Bluetooth device (0058-0060, 0071).
With regard to claim 15, Heydon discloses the method of claim 18, as outlined above, and further discloses the second authentication information can be transmitted out of band (scanned, 0059).
With regard to claim 16, Heydon discloses the method of claim 18, as outlined above, and further discloses forwarding a network key to the new device following authentication (step 310, 0066).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5, 8-12, 14, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heydon in view of South et al., USPN 2017/0171754.

With regard to claim 8, Heydon discloses the method of claim 18, as outlined above, but again does not disclose hashing the authentication code and then concatenating at the configuring device, but rather concatenating first. It would have been an obvious option for one of ordinary skill in the art, prior to the instant priority date, to change the order of hashing and concatenating at outlined above for the same motivation as outlined above.
With regard to claim 9, Heydon discloses the method of claim 18, as outlined above, and further discloses comparing the results of the predetermined algorithms to authenticate the new device (0021). The motivation to combine remains the same as outlined above.
With regard to claim 10, Heydon discloses the method of claim 18, as outlined above, but does not disclose the network including a server. South discloses a Bluetooth mesh network (0012) authentication system similar to that of Heydon (0103, 
With regard to claim 11, Heydon in view of South discloses the method of claim 10, as outlined above, and South further discloses the network can be hosted “in the cloud” (0038). The motivation to combine remains the same as outlined above.
With regard to claims 12, 20, and 21, Heydon in view of South discloses the method of claim 10, as outlined above, and Heydon further discloses that the configuration device, which in view of South could be a server, maintains the authentication parameters and generates the first random number (0063), and the new device generates the second random number (0064) and the authentication parameters may be built into it (0070). The motivation to combine remains the same as outlined above.
With regard to claim 14, Heydon in view of South discloses the method of claim 10, as outlined above, and Heydon further discloses that the configuration device, which in view of South could be a server, maintains the authentication parameters prior to authentication (0063), and the new device maintains the authentication parameters prior to authentication (0064, 0070). The motivation to combine remains the same as outlined above.
With regard to claim 17, Heydon in view of South discloses the method of claim 10, as outlined above, and South further different broadcast stations have different 
Reference Cited
Want et al., USPN 2017/0092034, is cited as being a cloud based system (title) that implements a hash of a random number method in a Bluetooth network (0040), but is not seen as having the exchange that reads on the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACOB LIPMAN/Primary Examiner, Art Unit 2434